Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division
Pamela Lindsey
(OI File No. 6-09-40317-9),
Petitioner
Vv.
The Inspector General.
Docket No. C-10-179
Decision No. CR2121
Date: April 27, 2010
DECISION
I sustain the determination of the Inspector General (I.G.) to exclude Petitioner,
Pamela Lindsey, from participation in Medicare, Medicaid, and other federally-
funded health care programs for a minimum period of five years. Exclusion is
mandated in this case pursuant to section 1128(a)(2) of the Social Security Act
(Act), because Petitioner was convicted of a criminal offense that is related to
neglect or abuse of patients in connection with the delivery of a health care item or

service.

I. Background

Petitioner, a registered nurse, served as Director of Nursing for the Ozark Health
Nursing Center, a long-term care facility in Clinton, Arkansas. The I.G.
determined to exclude her from participation in Medicare, Medicaid, and all other
federally-funded health care programs for the minimum statutory period of five
years, because he concluded that Petitioner had been convicted of a criminal
offense as is described in section 1128(a)(2) of the Act. This section mandates the
exclusion of any individual who is convicted of a criminal offense that is related to
neglect or abuse of patients in connection with the delivery of a health care item or
service.
Petitioner requested a hearing, and the case was assigned to me for a hearing and a
decision. Each party submitted a brief and proposed exhibits. The I.G. submitted
eight exhibits, which are identified as LG. Ex. 1 —1.G. Ex. 8. Petitioner submitted
five exhibits, which are identified as P. Ex. 1 — P. Ex. 5. I receive all of these
exhibits into evidence.

Both parties indicated that an in-person hearing was not necessary for me to
decide this case. In addition, Petitioner indicated that she did not have any
testimony she wished to offer.

IL. Issue, findings of fact, and conclusions of law
A. Issue

The issue in this case is whether Petitioner was convicted of a criminal offense as
described in section 1128(a)(2) of the Act.

B. Findings of fact and conclusions of law
I make the following findings of fact and conclusions of law (Findings).

1. Petitioner was convicted of a criminal offense as is described in
section 1128(a)(2) of the Act.

a. Petitioner was convicted within the meaning of section
1128(i) of the Act.

The evidence offered by the I.G. establishes that on March 26, 2009, Petitioner
voluntarily entered a negotiated plea of guilty or nolo contendere to a criminal
charge of Failure to Report in violation of the Arkansas State Adult and Long-
Term Care Facility Resident Maltreatment Act.' I.G. Ex. 2. ARK. CODE ANN. §
12-12-1720 (2008). This section provides that any person required to report
suspected adult maltreatment or long-term care facility resident maltreatment who
knowingly fails to make the report in the manner and time provided in this
subchapter shall be guilty of a Class C misdemeanor.

As a nurse and an employee of the long-term care facility, Petitioner is a mandated
reporter under this statute. That same day, the court accepted her plea, entered
judgment of conviction, entered a suspended sentence of 30 days, and ordered her
to pay fines and fees of $320. I.G. Ex. 2. I find that Petitioner was convicted

' The court documents do not specify whether Petitioner pled guilty or pled nolo
contendere, but, in her brief, she indicates that she pled guilty. I.G. Ex. 2 at 1; P.
Brief.
within the meaning of section 1128(i) of the Act, because her plea of guilty was
accepted by the Circuit Court of Van Buren County, Arkansas, Twentieth Judicial
District, Third Division. See 42 C.F.R. § 1001.2.

b. Petitioner’s conviction is related to the neglect of a
resident.

By the very terms of Petitioner’s offense, she was convicted of knowingly failing
to make a report or failing to cause a report to be made of her suspicion or
observation that a long-term care facility resident was subjected to conditions or
circumstances that constitute adult maltreatment or long-term care facility resident
maltreatment. ARK. CODE ANN. § 12-12-1720. Clearly, her conviction of the
offense of Failure to Report establishes that she was convicted of an offense
related to the neglect or maltreatment of a resident of a long-term care facility
where she was the Director of Nursing and that the maltreatment occurred in
connection with the delivery of health care services to this resident.

Petitioner does not deny she pled guilty to this offense and that her plea was
accepted. Petitioner does contest that she should be excluded for this. Petitioner
argues that the I.G. states that the incident was not reported. Petitioner contends
that the incident was reported, just that it was reported in 36 hours and not timely
(within 24 hours). P. Brief. However, there is no support for Petitioner’s
contentions. The I.G. stated and the evidence in the record supports that
Petitioner’s conviction of Failure to Report is related to the maltreatment of a
long-term care resident for whom critical medical information was not reported
and which caused an inappropriate treatment order to be given, which caused the
resident’s death. I.G. Brief at 2; 1.G. Exs. 2, 5 [“Defendant purposely and
knowingly advised a LPN not to document or relay critical information while
notifying family members and medical staff of change of medical condition
assessment . . . the failure to report this critical information caused the
inappropriate treatment order to be given which caused . . . resident’s death.], and
6. Petitioner also contends that the Attorney General and District Attorney offices
misrepresented to her the consequences of her guilty plea, and, if she had known,
she would not have pled guilty.

These assertions and contentions, however, establish no defense. I may not look
behind Petitioner’s conviction to decide whether she is actually guilty. The
authority to exclude pursuant to section 1128(a)(2) of the Act derives from a
conviction in a court and not from the underlying acts or omissions on which the
criminal charges leading to the conviction are based. Here, Petitioner plainly was
convicted of an offense as described in section 1128(a)(2), and the LG. authority
to exclude Petitioner derives from that conviction. As a matter of law, the I.G. in
these circumstances has no discretion, because the Act requires the LG. to exclude
a person who has been convicted of an offense as described in section 1128(a)(2).

And, if the I.G. had a basis for the exclusion—in this case a conviction for which
exclusion is required—I must sustain his determination.

2. Petitioner’s five-year exclusion is mandatory.

Section 1128(a)(2) of the Act mandates the IG. to exclude any individual who is
convicted of an offense that falls within the reach of that section. The LG. had no
choice but to exclude Petitioner as a consequence of her conviction. Section
1128(c)(3)(B) of the Act requires that the minimum period of any mandatory
exclusion be for five years.

Here, the I.G. imposed the statutory minimum exclusion period against Petitioner.
The reasonableness of the period of the exclusion is therefore not at issue.

/s/
Alfonso J. Montafio
Administrative Law Judge

